Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	Prior rejections of claims 1, 10, and 16 under  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of applicant’s amendment.

Response to Arguments
3.	Applicant’s arguments, see remarks, filed 3/31/22, with respect to independent claims 1 and 16 have been fully considered and are persuasive.  The 35 USC 102 rejections of claims 1-2, 4, 7-10, and 16 has been withdrawn. 

Allowable Subject Matter
4.	Claims 1-4, 6-18, 20-21 are allowed.

5.	With respect to independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
”…wherein the statistical tree structure comprises the statistic at the plurality of leaf nodes, based on a subset of the plurality of reference elements assigned to each of the leaf nodes…” in combination with the other claimed limitations. 

With respect to independent claim 11, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…branching into two branches at the first node based on a condition established using a first of the plurality of data features;
assigning a first subset of the plurality of reference elements to a first branch of the two branches, based on values of the first data feature of the first subset of the plurality of reference elements meeting the condition; and 
assigning a second subset of the plurality of reference elements to a second branch of the two branches, based on the values of the first data feature of the second subset of the plurality of reference elements not meeting the condition, 
wherein the condition is selected to minimize a variance of the values of the first data feature of the first subset and a variance of the values of the first data feature of the second subset.”, in combination with the other claimed limitations.  

With respect to independent claim 16, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
”…wherein the statistical tree structure comprises the statistic at the plurality of leaf nodes, based on a subset of the plurality of reference elements assigned to each of the leaf nodes…” in combination with the other claimed limitations. 

With respect to independent claim 21, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…branching into two branches at the first node based on a condition established using a first of the plurality of data features;
assigning a first subset of the plurality of reference elements to a first branch of the two branches, based on values of the first data feature of the first subset of the plurality of reference elements meeting the condition; and 
assigning a second subset of the plurality of reference elements to a second branch of the two branches, based on the values of the first data feature of the second subset of the plurality of reference elements not meeting the condition, 
wherein the condition is selected to minimize a variance of the values of the first data feature of the first subset and a variance of the values of the first data feature of the second subset.”, in combination with the other claimed limitations.  
Dependent claims 2-4, 6-10, 12-15, 17-18, and 20 are dependent to an already allowed claim and are therefore also allowed.


6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
	

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/            Primary Examiner, Art Unit 2167